UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 Commission file number 1- 12874 TEEKAY CORPORATION (Exact name of Registrant as specified in its charter) Bayside House Bayside Executive Park West Bay Street & Blake Road P.O. Box AP-59212, Nassau, Bahamas (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40- F Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1). Yes No X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7). Yes No X Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- Page1of 41 TEEKAY CORPORATION AND SUBSIDIARIES REPORT ON FORM 6-K FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 INDEX PART I: FINANCIAL INFORMATION PAGE Item 1.Financial Statements (Unaudited) Report of Independent Registered Public Accounting Firm 3 Unaudited Consolidated Statements of Income for the three and nine months ended September 30, 2007 and 2006 4 Unaudited Consolidated Balance Sheets as at September 30, 2007 and December 31, 2006 5 Unaudited Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 6 Notes to the Unaudited Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3.Quantitative and Qualitative Disclosures about Market Risk 37 PART II: OTHER INFORMATION 39 SIGNATURES 40 Page2of 41 ITEM 1 -FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Teekay Corporation We have reviewed the consolidated balance sheet of Teekay Corporation and subsidiaries as of September 30, 2007, the related consolidated statements of income for the three and nine months ended September 30, 2007 and 2006, and the related consolidated statements of cash flows for the nine months ended September 30, 2007 and 2006. These financial statements are the responsibility of the company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the consolidated financial statements referred to above for them to be in conformity with United States generally accepted accounting principles. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Teekay Corporation and subsidiaries as of December 31, 2006, and the related consolidated statements of income, changes in stockholders’ equity and cash flows for the year then ended (not presented herein), and in our report dated March 12, 2007, except for Note 22(c), as to which the date is April 17, 2007, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the consolidated balance sheet as of December 31, 2006, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. Vancouver, Canada, /s/ ERNST & YOUNG LLP December 14, 2007 Chartered Accountants Page3of41 TEEKAY CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF INCOME (in thousands of U.S. dollars, except share and per share amounts) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 $ REVENUES 606,836 477,733 1,767,734 1,426,316 OPERATING EXPENSES Voyage expenses 144,554 133,430 403,423 378,458 Vessel operating expenses 120,008 52,939 326,300 157,866 Time-charter hire expense 121,756 100,848 321,504 299,975 Depreciation and amortization 87,058 49,849 234,416 150,490 General and administrative 60,912 39,822 178,067 121,538 Gain on sale of vessels and equipment (8,072 ) (7,138 ) (19,685 ) (6,095 ) Restructuring charge - 2,948 - 7,414 Total operating expenses 526,216 372,698 1,444,025 1,109,646 Income from vessel operations 80,620 105,035 323,709 316,670 OTHER ITEMS Interest expense (81,008 ) (40,572 ) (205,549 ) (114,059 ) Interest income 23,071 14,262 62,629 39,948 Foreign exchange (loss) gain (10,025 ) 277 (14,699 ) (32,991 ) Minority interest income (expense) 3,602 (7,289 ) (8,379 ) (4,682 ) Other - net (note 13) 729 8,134 14,064 (2,942 ) Total other items (63,631 ) (25,188 ) (151,934 ) (114,726 ) Net income 16,989 79,847 171,775 201,944 Per common share amounts - Basic earnings (note 16) 0.23 1.09 2.34 2.76 - Diluted earnings (note 16) 0.23 1.07 2.29 2.68 - Cash dividends declared 0.2375 0.2075 0.7125 0.6225 Weighted average number of common shares (note 16) - Basic 73,592,554 73,251,038 73,523,677 73,223,613 - Diluted 74,917,614 74,944,038 74,925,820 75,318,853 The accompanying notes are an integral part of the unaudited consolidated financial statements. Page4 of 41 TEEKAY CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED BALANCE SHEETS (in thousands of U.S. dollars) As at September 30, 2007 $ As at December 31, 2006 $ ASSETS Current Cash and cash equivalents (note 8) 296,637 343,914 Restricted cash - current (note 9) 40,527 64,243 Accounts receivable 254,014 191,963 Vessels held for sale - 20,754 Net investment in direct financing leases - current 22,690 21,926 Prepaid expenses 91,210 78,495 Other assets 47,147 25,845 Total current assets 752,225 747,140 Restricted cash (note 9) 675,960 615,749 Vessels and equipment (note 8) At cost, less accumulated depreciation of $958,881 (December 31, 2006 -$859,014) 5,143,559 4,271,387 Vessels under capital leases, at cost, less accumulateddepreciation of $66,305 (December 31, 2006 - $42,609) (note 9) 552,488 654,022 Advances on newbuilding contracts (note 11) 942,046 382,659 Total vessels and equipment 6,638,093 5,308,068 Net investment in direct financing leases 83,618 86,470 Investment in joint ventures (note 11) 127,368 124,295 Derivative instruments 136,403 71,399 Loans to joint ventures 341,087 74,333 Other assets 170,662 158,745 Intangible assets – net (note 6) 269,816 280,559 Goodwill (note 6) 430,471 266,718 Total assets 9,625,703 7,733,476 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Accounts payable 91,318 69,593 Accrued liabilities 223,971 241,495 Current portion of long-term debt (note 8) 77,111 218,281 Current obligation under capital leases (note 9) 157,124 150,762 Current portion of in-process revenue contracts (note 6) 85,040 93,938 Total current liabilities 634,564 774,069 Long-term debt (note 8) 4,465,121 2,943,265 Long-term obligation under capital leases (note 9) 728,603 407,375 Derivative instruments 69,427 52,139 Deferred income taxes 94,453 72,393 Asset retirement obligation 22,456 21,215 In-process revenue contracts (note 6) 226,805 317,835 Other long-term liabilities 188,685 162,560 Total liabilities 6,430,114 4,750,851 Commitments and contingencies (notes 8,9, 11 and 15) Minority interest 513,571 454,403 Stockholders’ equity Capital stock (note 10) 617,783 588,651 Additional paid-in capital 10,306 8,061 Retained earnings 2,044,290 1,943,397 Accumulated other comprehensive income (loss) (note 14) 9,639 (11,887 ) Totalstockholders’ equity 2,682,018 2,528,222 Total liabilities and stockholders’ equity 9,625,703 7,733,476 The accompanying notes are an integral part of the unaudited consolidated financial statements. Page5 of 41 TEEKAY CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of U.S. dollars) Nine Months Ended September 30, 2007 2006 $ $ Cash and cash equivalents provided by (used for) OPERATING ACTIVITIES Net income 171,775 201,944 Non-cash items: Depreciation and amortization 234,416 150,490 Amortization of in-process revenue contracts (51,078 ) - Gain on sale of vessels and equipment (19,685 ) (6,095 ) Gain on sale of marketable securities (8,337 ) - Loss on repurchase of bonds 842 375 Equity income (net of dividends received: September 30, 2007 – $661;September 30, 2006 – $5,583) 6,002 3,324 Income tax expense (recovery) 6,200 5,839 Employee stock option compensation 7,192 6,829 Unrealized foreign exchange loss and other – net 14,490 48,691 Change in non-cash working capital items related to operating activities (37,311 ) 13,531 Expenditures for drydocking (60,659 ) (26,087 ) Distribution by subsidiaries to minority owners (26,994 ) (19,610 ) Net operating cash flow 236,853 379,231 FINANCING ACTIVITIES Proceeds from long-term debt 2,374,348 986,929 Capitalized loan costs (7,542 ) (9,241 ) Scheduled repayments of long-term debt (201,476 ) (14,205 ) Prepayments of long-term debt (851,178 ) (259,375 ) Repayments of capital lease obligations (6,596 ) (7,486 ) Proceeds from loan from joint venture partner 44,185 5,795 Repayment of loan from joint venture partner (24,033 ) - Increase in restricted cash (13,333 ) (433,184 ) Net proceeds from sale of Teekay LNG Partners L.P. units 84,182 - Issuance of common stock upon exercise of stock options 31,276 11,660 Repurchase of common stock (50,257 ) (212,330 ) Cash dividends paid (52,355 ) (46,057 ) Net financing cash flow 1,327,221 22,506 INVESTING ACTIVITIES Expenditures for vessels and equipment (550,531 ) (285,834 ) Proceeds from sale of vessels and equipment 214,797 321,876 Purchase of marketable securities (39,265 ) - Proceeds from sale of marketable securities 53,941 - Acquisition of 50% of OMI Corporation (net of cash assumed $427) (note 4) (1,108,136 ) - Investment in Petrojarl ASA (note 3) (1,210 ) (347,173 ) Investment in joint venture (6,154 ) (8,060 ) Advances to joint ventures (187,618 ) (20,217 ) Investment in direct financing leases (13,902 ) (6,797 ) Repayment of direct financing leases 15,974 13,897 Other investing activities 10,753 (3,182 ) Net investing cash flow (1,611,351 ) (335,490 ) (Decrease) increase in cash and cash equivalents (47,277 ) 66,247 Cash and cash equivalents, beginning of the period 343,914 236,984 Cash and cash equivalents, end of the period 296,637 303,231 Supplemental cash flow information (note 7) The accompanying notes are an integral part of the unaudited consolidated financial statements. Page6 of 41 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) 1. Basis of Presentation The unaudited interim consolidated financial statements have been prepared in conformity with United States generally accepted accounting principles. They include the accounts of Teekay Corporation (or Teekay), which is incorporated under the laws of the Republic of the Marshall Islands, and its wholly owned or controlled subsidiaries (collectively, the Company). Certain information and footnote disclosures required by United States generally accepted accounting principles for complete annual financial statements have been omitted and, therefore, it is suggested that these interim financial statements be read in conjunction with the Company’s audited financial statements for the year ended December 31, 2006. In the opinion of management, these financial statements reflect all adjustments, of a normal recurring nature, necessary to present fairly, in all material respects, the Company’s consolidated financial position, results of operations, and cash flows for the interim periods presented. The results of operations for the nine months ended September 30, 2007 are not necessarily indicative of those for a full fiscal year. Certain of the comparative figures have been reclassified to conform with the presentation adopted in the current period. 2. Segment Reporting The Company has four reportable segments: its offshore segment, its fixed-rate tanker segment, its liquefied gas segment, and its spot tanker segment. The Company’s offshore segment consists of shuttle tankers, floating production storage and offloading (or FPSO) units and floating storage and offtake (or FSO) units. The Company’s fixed-rate tanker segment consists of conventional crude oil and product tankers subject to long-term, fixed-rate time-charter contracts. The Company’s liquefied gas segment consists of liquefied natural gas (or LNG) carriers and liquefied petroleum gas (or LPG) carriers. The Company’s spot tanker segment consists of conventional crude oil tankers and product carriers operating in the spot market or subject to time charters or contracts of affreightment that are priced on a spot-market basis or are short-term, fixed-rate contracts. The Company considers contracts that have an original term of less than three years in duration to be short-term. Segment results are evaluated based on income from vessel operations. The accounting policies applied to the reportable segments are the same as those used in the preparation of the Company’s consolidated financial statements. The following tables present results for these segments for the three and nine months ended September 30, 2007 and 2006: Three months endedSeptember 30, 2007 Offshore Segment $ Fixed-Rate Tanker Segment $ Liquefied Gas Segment $ Spot Tanker Segment $ Total $ Revenues 249,255 51,168 42,994 263,419 606,836 Voyage expenses 29,642 711 73 114,128 144,554 Vessel operating expenses 76,625 13,285 8,056 22,042 120,008 Time-charter hire expense 40,615 7,773 - 73,368 121,756 Depreciation and amortization 45,359 9,236 11,491 20,972 87,058 General and administrative (1) 25,956 4,889 5,677 24,390 60,912 Gain on sale of vessels (8,072 ) - - - (8,072 ) Income from vessel operations 39,130 15,274 17,697 8,519 80,620 Three months endedSeptember 30, 2006 Offshore Segment $ Fixed-Rate Tanker Segment $ Liquefied Gas Segment $ Spot Tanker Segment $ Total $ Revenues 144,152 46,514 26,468 260,599 477,733 Voyage expenses 26,126 452 395 106,457 133,430 Vessel operating expenses 22,405 10,945 4,706 14,883 52,939 Time-charter hire expense 41,426 4,243 - 55,179 100,848 Depreciation and amortization 20,297 8,294 8,235 13,023 49,849 General and administrative(1) 11,304 3,897 3,736 20,885 39,822 Gain on sale of vessels and equipment (6,509 ) - - (629 ) (7,138 ) Restructuring charge - - - 2,948 2,948 Income from vessel operations 29,103 18,683 9,396 47,853 105,035 Page7 of 41 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) Nine months ended September 30, 2007 Offshore Segment $ Fixed-Rate Tanker Segment $ Liquefied Gas Segment $ Spot Tanker Segment $ Total $ Revenues 734,363 141,544 118,967 772,860 1,767,734 Voyage expenses 84,432 1,863 86 317,042 403,423 Vessel operating expenses 213,766 36,797 22,395 53,342 326,300 Time-charter hire expense 121,481 15,591 - 184,432 321,504 Depreciation and amortization 126,708 25,964 33,856 47,888 234,416 General and administrative (1) 76,089 13,887 16,365 71,726 178,067 Gain on sale of vessels and equipment (19,685 ) - - - (19,685 ) Income from vessel operations 131,572 47,442 46,265 98,430 323,709 Nine months ended September 30, 2006 Offshore Segment $ Fixed-Rate Tanker Segment $ Liquefied Gas Segment $ Spot Tanker Segment $ Total $ Revenues 427,867 134,804 75,203 788,442 1,426,316 Voyage expenses 67,942 1,385 800 308,331 378,458 Vessel operating expenses 67,847 32,300 14,325 43,394 157,866 Time-charter hire expense 127,492 12,560 - 159,923 299,975 Depreciation and amortization 62,337 24,605 24,222 39,326 150,490 General and administrative(1) 33,051 12,030 11,028 65,429 121,538 Gain on sale of vessels and equipment (4,664 ) - - (1,431 ) (6,095 ) Restructuring charge - - - 7,414 7,414 Income from vessel operations 73,862 51,924 24,828 166,056 316,670 (1) Includes direct general and administrative expenses and indirect general and administrative expenses (allocated to each segment based on estimated use of corporate resources). A reconciliation of total segment assets to amounts presented in the consolidated balance sheets is as follows: As at September 30, 2007 $ As at December 31, 2006 $ Offshore segment 3,192,877 3,081,177 Fixed-rate tanker segment 760,974 678,033 Liquefied gas segment 2,781,746 2,104,525 Spot tanker segment 1,969,515 1,116,145 Cash and restricted cash 298,769 352,607 Accounts receivable and other assets 621,822 400,989 Consolidated total assets 9,625,703 7,733,476 3. Acquisition of Petrojarl ASA During the third quarter of 2006, the Company acquired 43% of the outstanding shares of Petrojarl ASA, which is listed on the Oslo Stock Exchange. Petrojarl is a leading independent operator of FPSO units. As required by Norwegian law, after acquiring 40% of Petrojarl's outstanding shares, on September 18, 2006, the Company launched a mandatory bid for Petrojarl's remaining shares at a price of Norwegian Kroner 70 per share. The mandatory bid expired on October 18, 2006. Shares acquired from the mandatory bid and other shares acquired on the open market during the fourth quarter of 2006 increased the Company’s ownership interest in Petrojarl to 65% by December 31, 2006. On December1, 2006, Petrojarl was renamed Teekay Petrojarl ASA. The total purchase price of $536.8 million was paid in cash and was financed through a combination of bank financing and cash balances. Petrojarl, based in Trondheim, Norway, has a fleet of four owned FPSO units operating under long-term service contracts in the North Sea. To service these contracts, Petrojarl also charters two shuttle tankers and one FSO unit from the Company. The combination of Petrojarl’s offshore engineering expertise and reputation as a quality operator of FPSO units, and Teekay’s global marine operations and extensive customer network, positions the Company to competitively pursue new FPSO projects. This has contributed to the recognition of goodwill. Page8 of 41 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) Petrojarl’s operating results are reflected in the Company’s consolidated financial statements from October 1, 2006, the designated effective date of the acquisition, which has been accounted for using the purchase method of accounting. The Company revised its purchase price allocation during the second quarter of 2007. The effect of this revision was a reduction to the Company’s income from vessel operations and net income for the second quarter of 2007 of $2.7 million, or $0.04 per share. The following table summarizes the preliminary fair values of the assets acquired and liabilities assumed by the Company at October 1, 2006 as determined in the fourth quarter of 2006 and the finalized purchase price allocation: Original at October 1, 2006 $ Revisions $ Revised at October 1, 2006 $ ASSETS Cash, cash equivalents and short-term restricted cash 73,238 - 73,238 Other current assets 48,760 - 48,760 Vessels and equipment 1,249,253 (173,580 ) 1,075,673 Other assets – long-term 21,486 (1,248 ) 20,238 Intangible assets subject to amortization 49,870 (49,870 ) - Intangible assets not subject to amortization - 647 647 Goodwill (offshore segment) 95,465 132,862 228,327 Total assets acquired 1,538,072 (91,189 ) 1,446,883 LIABILITIES Current liabilities 60,125 - 60,125 Long-term debt 325,000 - 325,000 Asset retirement obligation 20,831 - 20,831 In-process revenue contracts 434,177 (74,252 ) 359,925 Other long-term liabilities 56,822 (25,073 ) 31,749 Total liabilities assumed 896,955 (99,325 ) 797,630 Minority interest 104,337 8,136 112,473 Net assets acquired (cash consideration) 536,780 - 536,780 The following table shows summarized consolidated pro forma financial information for the Company for the nine months ended September 30, 2006, giving effect to the acquisition of 65% of the outstanding shares in Petrojarl as if it had taken place on January 1, 2006: Pro Forma Nine Months Ended September 30, 2006 $ Revenues 1,681,417 Net income 206,774 Earnings per share - Basic 2.82 - Diluted 2.75 4. Acquisition of 50% of OMI Corporation On June 8, 2007, the Company and A/S Dampskibsselskabet TORM (or TORM) acquired, through their jointly owned subsidiary Omaha, Inc., all of the outstanding shares of OMI Corporation (or OMI). The Company and TORM divided most of OMI’s assets equally between the two companies with effect from the beginning of August 2007. The price of the OMI assets acquired or to be acquired by the Company was approximately $1.1 billion, including approximately $0.2 billion of assumed indebtedness. The Company funded its portion of the acquisition with a combination of cash and borrowings under existing revolving credit facilities and a new $700 million credit facility. This acquisition further enhances the Company’s position as a leading operator of medium-size tankers.In addition, the Company expects that this acquisition will improve the utilization of its existing vessels.This has contributed to the recognition of goodwill. The Company acquired seven Suezmax tankers, three Medium-Range product tankers and three Handysize product tankers from OMI. Teekay also assumed OMI's in-charters of a further six Suezmax tankers and OMI’s third party asset management business represented by the Gemini pool. The Company and TORM continue to hold two Medium-Range product tankers jointly in OMI, as well as two Handysize product tanker newbuildings scheduled to deliver in 2009. The parties intend to divide these remaining assets equally in due course. Page9 of 41 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) The acquisition of 50% of OMI is being accounted for using the equity method, whereby the investment is carried at the Company’s original cost plus its proportionate share of undistributed earnings.The assets acquired from OMI on August 1, 2007 are reflected in the Company’s consolidated financial statements from August 1, 2007.The acquisition of OMI has been accounted for using the purchase method of accounting, based upon estimates of fair value. The estimated fair values of certain assets and liabilities are being determined with the assistance of third party valuation specialists. The Company expects this work to be completed during the first quarter of 2008. As such, certain of these estimates of fair value are preliminary and are subject to further adjustment. The following table summarizes the preliminary fair values of the assets acquired and liabilities assumed by the Company at August 1, 2007: August 1, 2007 $ ASSETS Cash, cash equivalents and short-term restricted cash 577 Other current assets 67,159 Vessels and equipment 923,670 Other assets – long-term 6,820 Investment in joint venture 64,244 Intangible assets subject to amortization 60,540 Goodwill (spot tanker segment) 31,961 Total assets acquired 1,154,971 LIABILITIES Current liabilities 21,006 In-process revenue contracts 25,402 Total liabilities assumed 46,408 Net assets acquired (cash consideration) 1,108,563 The following table shows summarized consolidated pro forma financial information for the Company for the nine months ended September 30, 2007 and 2006, giving effect to the acquisition of OMI assets by the Company as if it had taken place on January 1 of the periods presented: Pro Forma Pro Forma Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 $ $ Revenues 1,937,086 1,650,961 Net income 185,674 247,809 Earnings per share: - Basic 2.53 3.38 - Diluted 2.48 3.29 5. Public Offerings During December 2006, the Company’s subsidiary Teekay Offshore Partners L.P. (or Teekay Offshore), completed its initial public offering of 8.1 million of its common units representing limited partner interests at a price of $21.00 per unit. During May 2007, the Company’s subsidiary Teekay LNG Partners L.P. (or Teekay LNG) completed a follow-on public offering by issuing an additional 2.3 million of its common units at a price of $38.13 per unit. As a result of these offerings, the Company recorded increases to stockholders’ equity of $101.8 million and $25.1 million, respectively, which represent the Company’s gain from the issuance of units. The proceeds received from the offerings and the use of those proceeds, are summarized as follows: Teekay Offshore $ Teekay LNG $ Proceeds received: 169,050 87,699 Use of proceeds from sale of common units: Offering expenses. 13,788 3,494 Repayment of debt and general corporate purposes. 155,262 84,205 169,050 87,699 Page10 of 41 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) Teekay Offshore is a Marshall Islands limited partnership formed by the Company as part of its strategy to expand its operations in the offshore oil marine transportation, production, processing and storage sectors. Teekay Offshore owns 26% of Teekay Offshore Operating L.P. (or OPCO), including its 0.01% general partner interest. OPCO owns and operates a fleet of 36 shuttle tankers (including 12 chartered-in vessels and 5 vessels owned by 50% owned joint ventures), four FSO vessels, and nine conventional Aframax tankers. Teekay Offshore also owns through wholly owned subsidiaries 2 additional shuttle tankers (including one through a 50%-owned joint venture). All of Teekay Offshore’s and OPCO’s vessels operate under long-term, fixed-rate contracts. The Company indirectly owns the remaining 74% of OPCO and 59.75% of Teekay Offshore, including its 2% general partner interest. As a result, the Company effectively owns 89.5% of OPCO. Teekay Offshore also has rights to participate in certain FPSO opportunities involving Petrojarl. Teekay LNG is a Marshall Islands limited partnership formed by the Company as part of its strategy to expand its operations in the liquefied natural gas (or LNG) shipping sector. Teekay LNG provides LNG, liquefied petroleum gas (or LPG) and crude oil marine transportation services under long-term, fixed-rate contracts with major energy and utility companies through its fleet of LNG and LPG carriers and Suezmax class crude oil tankers. The Company owns a 63.7% interest in Teekay LNG, including common units, subordinated units and its 2% general partner interest. In connection with Teekay LNG’s initial public offering in May 2005, Teekay entered into an omnibus agreement with Teekay LNG, Teekay LNG’s general partner and others governing, among other things, when the Company and Teekay LNG may compete with each other and to provide the applicable parties certain rights of first offer on LNG carriers and Suezmax tankers. In December 2006, the omnibus agreement was amended in connection with Teekay Offshore’s initial public offering to govern, among other things, when the Company, Teekay LNG and Teekay Offshore may compete with each other and to provide the applicable parties certain rights of first offer on LNG carriers, oil tankers, shuttle tankers, FSO units and FPSO units. 6. Goodwill, Intangible Assets and In-Process Revenue Contracts Goodwill The changes in the carrying amount of goodwill for the nine months ended September 30, 2007 for the Company’s reporting segments are as follows: Offshore Segment $ Fixed-Rate Tanker Segment $ Liquefied Gas Segment $ Spot Tanker Segment $ Other $ Total $ Balance at December 31, 2006 226,369 3,648 35,631 - 1,070 266,718 Adjustment to Goodwill acquired (note 3) 132,862 - 132,862 Goodwill acquired (note 4) - - - 31,961 - 31,961 Disposal of reporting unit - (1,070 ) (1,070 ) Balance at September 30, 2007 359,231 3,648 35,631 31,961 - 430,471 Intangible Assets As at September 30, 2007, the Company’s intangible assets consisted of: Weighted-Average Amortization Period (years) Gross Carrying Amount $ Accumulated Amortization $ Net Carrying Amount $ Contracts of affreightment 10.2 124,250 (66,128 ) 58,122 Time-charter contracts 15.9 232,943 (31,694 ) 201,249 Tradenames - 647 - 647 Gemini Tanker Pool 5.0 10,149 (351 ) 9,798 13.7 367,989 (98,173 ) 269,816 As at December 31, 2006, the Company’s intangible assets consisted of: Weighted-Average Amortization Period (years) Gross Carrying Amount $ Accumulated Amortization $ Net Carrying Amount $ Contracts of affreightment 10.2 124,250 (57,825 ) 66,425 Time-charter contracts 19.2 182,552 (22,488 ) 160,064 Customer relationships 15.3 49,870 (835 ) 49,035 Intellectual property 7.0 9,588 (4,553 ) 5,035 15.3 366,260 (85,701 ) 280,559 Page11 of 41 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) Aggregate amortization expense of intangible assets for the three and nine months ended September 30, 2007 was $7.8 million ($5.7 million – 2006) and $17.8 million ($17.0 million - 2006), respectively. Amortization of intangible assets for the next five years is expected to be $9.1 million (remainder of 2007), $35.5 million (2008), $34.4 million (2009), $27.2 million (2010) and $23.5 million (2011). In-Process Revenue Contracts As part of the Petrojarl and OMI acquisitions, the Company assumed certain FPSO service contracts and charter-out contracts which have terms that are less favourable than then-prevailing market terms. The Company has recognized a liability based on the estimated fair value of these contracts. The Company is amortizing this liability over the remaining term of the contracts, on a weighted basis, based on the projected revenue to be earned under the contracts. Amortization of in-process revenue contracts for the three and nine months ended September 30, 2007 was $20.5 million and $51.0 million, respectively. Amortization for the next five years is expected to be $21.6 million (remainder of 2007), $83.7 million (2008), $67.0 million (2009), $58.6 million (2010) and $35.0 million (2011). 7. Supplemental Cash Flow Information a) Cash interest paid by the Company during the nine months ended September 30, 2007 and 2006 totaled approximately $223.6 million and $118.7 million, respectively. b) During January and February 2007, the Company took delivery, as lessee, of two leased LNG carriers that are being accounted for as capital leases. The present value of the minimum lease payments for these vessels on delivery was $310.5 million. These transactions were treated as non-cash transactions in the Company’s consolidated statement of cash flows. 8.Long-Term Debt September 30, December 31, 2007 2006 $ $ Revolving Credit Facilities 1,648,200 1,448,000 Senior Notes (8.875%) due July 15, 2011 248,118 262,324 U.S. Dollar-denominated Term Loans due through 2019 2,148,508 1,004,759 EURO-denominated Term Loans due through 2023 436,819 411,319 U.S. Dollar-denominated Unsecured Loans 60,587 35,144 4,542,232 3,161,546 Less current portion 77,111 218,281 Total 4,465,121 2,943,265 As at September 30, 2007, the Company had long-term revolving credit facilities (or the Revolvers) available, which, as at such date, provided for borrowings of up to $3,268.4 million, of which $1,620.2 million was undrawn. Interest payments are based on LIBOR plus margins. At September 30, 2007, the margins ranged between 0.5% and 0.75% and the three-month LIBOR was 5.23%. The amount available under the Revolvers reduces by $80.0 million (remainder of 2007), $189.6 million (2008), $230.5 million (2009), $238.1 million (2010), $646.1 million (2011) and $1,884.2 million (thereafter). The Revolvers are collateralized by first-priority mortgages granted on 52 of the Company’s vessels, together with other related collateral, and are guaranteed by Teekay or its subsidiaries. The 8.875% Senior Notes due July 15, 2011 (or the 8.875% Notes) rank equally in right of payment with all of Teekay’s existing and future senior unsecured debt and senior to Teekay’s existing and future subordinated debt. The 8.875% Notes are not guaranteed by any of Teekay’s subsidiaries and effectively rank behind all existing and future secured debt of Teekay and other liabilities, secured and unsecured, of its subsidiaries.During the nine months ended September 30, 2007, the Company repurchased a principal amount of $14.0 million of the 8.875% Notes (see also Note 13). The Company has U.S. Dollar-denominated term loans outstanding, which, as at September 30, 2007, totaled $2,148.5 million. Certain of the term loans with a total outstanding principal balance of $513.1 million, as at September 30, 2007, bear interest at a weighted-average fixed rate of 5.09%. Interest payments on the remaining term loans are based on LIBOR plus a margin. At September 30, 2007, the margins ranged between 0.3% and 1.0% and the three-month LIBOR was 5.23%. The term loans reduce in quarterly or semi-annual payments commencing three or six months after delivery of the applicable newbuilding vessel financed with the term loans.Twelve of the term loans have bullet or balloon repayments due at maturity. The term loans are collateralized by first-priority mortgages on 34 of the Company’s vessels, together with certain other related collateral. In addition, all but $148.1 million of the outstanding term loans are guaranteed by Teekay or its subsidiaries. Page12of 41 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) The Company has two Euro-denominated term loans outstanding, which, as at September 30, 2007 totaled 306.2 million Euros ($436.8 million). The Company repays the loans with funds generated by two Euro-denominated long-term time-charter contracts. Interest payments on the loans are based on EURIBOR plus a margin. At September 30, 2007, the margins ranged between 0.6% and 0.7% and the one-month EURIBOR was 4.405%. The Euro-denominated term loans reduce in monthly payments with varying maturities through 2023 and are collateralized by first-priority mortgages on two of the Company’s vessels, together with certain other collateral, and are guaranteed by a subsidiary of Teekay. The Company has two U.S. Dollar-denominated loans outstanding owing to joint venture partners, which, as at September 30, 2007, totaled $15.8 million and $44.8 million, respectively, including accrued interest. Interest payments on the first loan, which are based on a fixed interest rate of 4.84%, commence February 2008. This loan is repayable on demand no earlier than February 27, 2027.Interest payments on the second loan are based on a fixed interest rate of 6.50%. Among other matters, our long-term debt agreements generally provide for maintenance of certain vessel market value-to-loan ratios and minimum consolidated financial covenants. Certain loan agreements require that a minimum level of free liquidity be maintained. As at September 30, 2007 and December 31, 2006, this amount was $100 million. Certain of the loan agreements also require that the Company maintain an aggregate level of free liquidity and undrawn revolving credit lines with at least six months to maturity, of at least 7.5% of total debt. As at September 30, 2007 and December 31, 2006, this amount was $272.8 million and $173.4 million, respectively. 9. Capital Leases and Restricted Cash Capital Leases Suezmax Tankers. As at September 30, 2007, the Company was a party, as lessee, to capital leases on five Suezmax tankers. Under the terms of the lease arrangements, the Company is required to purchase these vessels after the end of their respective lease terms for a fixed price. At their inception, the weighted-average interest rate implicit in these leases was 7.4%. These capital leases are variable-rate capital leases; however, any change in our lease payments resulting from changes in interest rates is offset by a corresponding change in the charter hire payments received by the Company. As at September 30, 2007, the remaining commitments under these capital leases, including the purchase obligations, approximated $243.0 million, including imputed interest of $27.4 million, repayable as follows: Year Commitment 2007 $ 6.2 million 2008 135.9 million 2009 8.5 million 2010 8.4 million 2011 84.0 million RasGas II LNG Carriers.As at September 30, 2007, the Company was a party, as lessee, to 30-year capital lease arrangements for the three LNG carriers that operate under time charter contracts with Ras Laffan Liquefied Natural Gas Co. Limited (II) (or RasGas II), a joint venture between Qatar Petroleum and ExxonMobil RasGas Inc., a subsidiary of ExxonMobil Corporation. All amounts below relating to the RasGas II LNG carrier capital leases include the Company’s joint venture partner’s 30% share. Under the terms of the RasGas II capital lease arrangements, the lessor claims tax depreciation on the capital expenditures it incurred to acquire these vessels. As is typical in these leasing arrangements, tax and change of law risks are assumed by the lessee. Payments under the lease arrangements are based on tax and financial assumptions at the commencement of the leases. If an assumption proves to be incorrect, the lessor is entitled to increase the lease payments to maintain its agreed after-tax margin. However, the Company may terminate the lease arrangements at any time. If the lease arrangements terminate, the Company would be required to pay termination sums to the lessor sufficient to repay the lessor’s investment in the vessels and to compensate it for the tax-effect of the terminations, including recapture of any tax depreciation. At their inception, the weighted-average interest rate implicit in these leases was 5.2%. These capital leases are variable-rate capital leases. The Company’s interest rate risk associated with these leases has been hedged with interest rate swap agreements (see Note 15). As at September 30, 2007, the commitments under these capital leases approximated $1,103.1million, including imputed interest of $634.4million, repayable as follows: Page 13of 41 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data Year Commitment 2007 $ 6.0 million 2008 $ 24.0 million 2009 $ 24.0 million 2010 $ 24.0 million 2011 $ 24.0 million Thereafter $ 1,001.1 million Spanish-Flagged LNG Carriers. As at September 30, 2007, the Company was a party, as lessee, to a capital lease on one LNG carrier, which is structured as a “Spanish tax lease.” Under the terms of the Spanish tax lease, the Company will purchase the vessel at the end of the lease term in 2011. The purchase obligation has been fully funded with restricted cash deposits described below. At its inception, the implicit interest rate was 5.8%. As at September 30, 2007, the commitments under this capital lease, including the purchase obligation, approximated 165.0 million Euros ($235.5 million), including imputed interest of 23.9 million Euros ($34.1 million), repayable as follows: Year Commitment 2007 23.3 million Euros ($33.2 million) 2008 24.4 million Euros ($34.8 million) 2009 25.6 million Euros ($36.6 million) 2010 26.9 million Euros ($38.4 million) 2011 64.8 million Euros ($92.5 million) FPSO Units. As at September 30, 2007, the Company was a party, as lessee, to capital leases on one FPSO unit, the Petrojarl Foinaven and the topside production equipment for another FPSO unit, the Petrojarl Banff. However, the Company has legally defeased its future charter obligations for these assets by making up-front, lump-sum payments to unrelated banks, which have assumed the Company’s liability for making the remaining periodic payments due under the long-term charters (or Defeased Rental Payments) and termination payments under the leases. The Defeased Rental Payments for the Petrojarl Foinaven are based on assumed Sterling LIBOR of 8% per annum. If actual interest rates are greater than 8% per annum, the Company receives rental rebates; if actual interest rates are less than 8% per annum, the Company is required to pay rentals in excess of the Defeased Rental Payments. Because interest rates currently are below 8% per annum, the Company has recorded a liability equal to the fair value of the future additional required rental payments, which will be amortized into earnings using the effective interest rate method. As at September 30, 2007, the unamortized liability was $18.1 million. As is typical for these types of leasing arrangements, the Company has indemnified the lessors for the tax consequence resulting from changes in tax laws or interpretation of such laws or adverse rulings by authorities and for fluctuations in actual interest rates from those assumed in the leases. Restricted Cash Under the terms of the capital leases for the four LNG carriers described above, the Company is required to have on deposit with financial institutions an amount of cash that, together with interest earned on the deposit, will equal the remaining amounts owing under the leases, including the obligations to purchase the LNG carriers at the end of the lease periods, where applicable. These cash deposits are restricted to being used for capital lease payments and have been fully funded with term loans and, for one vessel, a loan from the Company’s joint venture partner (see Note 8). The interest rates earned on the deposits approximate the interest rate implicit in the applicable leases. As at September 30, 2007 and December 31, 2006, the amount of restricted cash on deposit for the three RasGas II LNG carriers was $493.7 million and $481.9 million, respectively. As at September 30, 2007 and December 31, 2006, the weighted-average interest rate earned on the deposits was 5.4%. As at September 30, 2007 and December 31, 2006, the amount of restricted cash on deposit for the Spanish-flagged LNG carrier was 144.3 million Euros ($205.9 million) and 139.0million Euros ($183.5million), respectively. As at September 30, 2007 and December 31, 2006, the weighted-average interest rate earned on these deposits was5.0%. The Company also maintains restricted cash deposits relating to certain term loans and other obligations, which cash totaled $16.9 million and $14.5 million as at September 30, 2007 and December 31, 2006, respectively. Page14of 41 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) 10. Capital Stock The authorized capital stock of Teekay at September 30, 2007 was 25,000,000 shares of Preferred Stock, with a par value of $1 per share, and 725,000,000 shares of Common Stock, with a par value of $0.001 per share. During the nine months ended September 30, 2007, the Company issued 1.3 million shares upon the exercise of stock options for proceeds of $31.3 million, and repurchased 916,200 shares for a total cost of $50.3 million. As at September 30, 2007, Teekay had 73,259,659 shares of Common Stock, and no shares of Preferred Stock issued and outstanding. During 2005 and June 2006, Teekay announced that its Board of Directors had authorized the repurchase of up to $655 million and $150 million, respectively, of shares of its Common Stock in the open market. As at September 30, 2007, Teekay had repurchased 17,836,300 shares of Common Stock subsequent to such authorizations at an average price of $42.28 per share, for a total cost of $754.1 million. The total remaining share repurchase authorization at September 30, 2007 was approximately $50.9 million. As at September 30, 2007, the Company had reserved pursuant to its 1995 Stock Option Plan and 2003 Equity Incentive Plan (collectively referred to as the Plans) 6,543,848 shares of Common Stock for issuance upon exercise of options or equity awards granted or to be granted. The options under the Plans have a 10-year term and vest equally over three years from the grant date. All outstanding options expire between June 13, 2008 and May 15, 2017, ten years after the date of each respective grant. A summary of the Company’s stock option activity and related information for the nine months ended September 30, 2007 is as follows: Options (000’s) # Weighted-Average Exercise Price $ Outstanding at December 31, 2006 4,405 28.78 Granted 836 51.44 Exercised (1,329 ) 23.52 Forfeited (78 ) 35.47 Outstanding at September 30, 2007 3,834 35.40 Exercisable at September 30, 2007 2,148 27.15 The weighted-average grant-date fair value of options granted during the nine months ended September 30, 2007 was $13.72 per option. As at September 30, 2007, the intrinsic value of the outstanding stock options and exercisable stock options was $89.7 million and $68.0 million, respectively. A summary of the Company’s non-vested stock option activity and related information for the nine months ended September 30, 2007 is as follows: Options (000’s) # Weighted-Average Grant Date Fair Value $ Non-vested at December 31, 2006 1,654 12.05 Granted 836 13.72 Vested (747 ) 11.83 Forfeited (57 ) 12.74 Non-vested at September 30, 2007 1,686 12.95 As of September 30, 2007, there was $15.2 million of total unrecognized compensation cost related to non-vested stock options granted under the Plans. Recognition of this compensation is expected to be $2.5 million (remainder of 2007), $7.7 million (2008), $4.2 million (2009) and $0.7 million (2010). The fair value of each option granted was estimated on the date of the grant using the Black-Scholes option pricing model. The resulting compensation expense is being amortized over three years using the straight-line method. The following weighted-average assumptions were used in computing the fair value of the options granted: expected volatility of 28% in 2007 and 31% in 2006, expected life of five years, dividend yield of 2.0% in 2007 and 2.0% in 2006, and risk-free interest rate of 4.5% in 2007 and 4.8% in 2006. Page15of 41 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) As at September 30, 2007, the Company had 189,461 remaining restricted stock units outstanding that were awarded in March 2005 as incentive-based compensation. Each restricted stock unit is equal in value to one share of the Company’s Common Stock and reinvested dividends from the date of the grant to the vesting of the restricted stock unit. Based on the September 30, 2007 share price of $58.81 per share, these restricted stock units, which vested November 30, 2007, had a notional value of $11.1 million. Upon vesting, 34,554 of the restricted stock units will be paid to the grantees in the form of cash, and 154,907 of the restricted stock units will be paid to the grantees in the form of cash or shares of Teekay’s Common Stock, at the election of the grantee. Shares of Teekay's Common Stock issued as payment of the restricted stock units will be purchased in the open market by the Company. During March 2007, 193,544 restricted stock units with a market value of $10.0 million vested and that amount was paid to grantees in cash. During the three and nine months ended September 30, 2007, the Company recorded an expense of $1.0 million ($1.5 million – three months ended September 30, 2006) and $7.3 million ($6.5 million – nine months ended September 30, 2006), respectively, related to the vested and unvested restricted stock units, which is primarily included in general and administrative expenses. During the nine months ended September 2007, the Company granted 19,040 shares of restricted stock awards with a fair value of $1.0 million, based on the quoted market price, to certain of the Company’s Directors. The stock will be released from a forfeiture provision equally over three years from the date of the award. 11. Commitments and Contingencies a) Vessels Under Construction As at September 30, 2007, the Company was committed to the construction of two Aframax tankers, ten Suezmax tankers, three LPG carriers and four shuttle tankers scheduled for delivery between January 2008 and July 2011, at a total cost of approximately $1.4 billion, excluding capitalized interest. As at September 30, 2007, payments made towards these commitments totaled $283.8 million, excluding $39.4 million of capitalized interest and other miscellaneous construction costs. Long-term financing arrangements existed for $976.7 million of the unpaid cost of these vessels. The Company intends to finance the remaining amount of $110.3 million through incremental debt or surplus cash balances, or a combination thereof. As at September 30, 2007, the remaining payments required to be made under these newbuilding contracts were $26.0 million (remainder of 2007), $453.6 million (2008), $213.3 million (2009), $230.8 million (2010) and $163.2 million (2011). As at September 30, 2007, the Company was committed to the construction of two LNG carriers scheduled for delivery in November 2008 and January 2009. The Company has entered into these transactions with a joint venture partner who has taken a 30% interest in the vessels and related long-term, fixed-rate time charter contracts. All amounts below include the joint venture partner’s 30% share. The total cost of these LNG carriers is approximately $376.9 million, excluding capitalized interest. As at September 30, 2007, payments made towards these commitments totaled $229.6 million, excluding $14.9 million of capitalized interest and other miscellaneous construction costs and long-term financing arrangements existed for the remaining $147.3 million unpaid cost of these LNG carriers. As at September 30, 2007, the remaining payments required to be made under these contracts were $111.2 million (2008) and $36.1 million (2009). Upon delivery, these two LNG carriers will be subject to 20-year, fixed-rate time charters to The Tangguh Production Sharing Contractors, a consortium led by BP Berau, a subsidiary of BP plc. Pursuant to existing agreements, on November 1, 2006, Teekay LNG agreed to acquire the Company’s ownership interest in these two vessels and related charter contracts upon delivery of the first LNG carrier.The purchase price, which depends upon the total construction costs of the vessels, is estimated to be approximately $61.0 million. b) Vessel Purchases and Conversions In September 2006, the Company was awarded a two-year contract by Petroleo Brasileiro S.A. (or Petrobras), which is scheduled to begin in 2008, to supply an FPSO unit for the Siri project in Brazil. Petrobras has options to extend the contract up to an additional year. In connection with this contract, the Company acquired a 1981-built single-hull tanker, which is being converted to an FPSO unit. The conversion costs are estimated to be $147.2 million. As of September 30, 2007, the Company had paid $123.3 million of such amount and long-term financing arrangements existedto financethe $23.9 million remaining unpaid cost. In June 2007, the Company exercised its option to purchase a 2001-built shuttle tanker, which is currently part of the Company’s in-chartered shuttle tanker fleet.The vessel is expected to be delivered in January 2008.The purchase commitment for this vessel is $41.7 million, which will be financed through one of the Company’s Revolvers and surplus cash balances. Page16of 41 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) c) Joint Ventures In August 2005, the Company announced that it had been awarded long-term fixed-rate contracts to charter four LNG carriers to Ras Laffan Liquefied Natural Gas Co. Limited (3) (or RasGas 3), a joint venture company between a subsidiary of ExxonMobil Corporation and Qatar Petroleum. The vessels will be chartered to RasGas 3 at fixed rates, with inflation adjustments, for a period of 25 years (with options to extend up to an additional 10 years), scheduled to commence in the first half of 2008. The Company has entered into these transactions with its joint venture partner, Qatar Petroleum, which has taken a 60% interest in the vessels and time charters. In connection with this award, the joint venture has entered into agreements with Samsung Heavy Industries Co. Ltd. to construct four 217,000 cubic meter LNG carriers at a total cost of approximately $1.0 billion (of which the Company’s 40% portion is $400.7 million), excluding capitalized interest. As at September 30, 2007, payments made towards these commitments by the joint venture company totaled $801.3 million (of which the Company’s 40% contribution was $320.5 million), excluding capitalized interest and other miscellaneous construction costs. Long-term financing arrangements existed for all of the remaining $200.3 million unpaid cost of these LNG carriers (including the joint venture partners’ 60% share). These remaining payments are due in 2008. Pursuant to existing agreements, on November 1, 2006, Teekay LNG agreed to acquire the Company’s ownership interest in these four vessels and related charter contracts upon delivery of the first LNG carrier. The purchase price, which depends upon the total construction costs of the vessels, is estimated to be $82.0 million. d) Long-Term Incentive Program In 2005, the Company adopted the Vision Incentive Plan (or the VIP) to reward exceptional corporate performance and shareholder returns. This plan will result in an award pool for senior management based on the following two measures: (a) economic profit from 2005 to 2010 (or the Economic Profit); and (b) market value added from 2001 to 2010 (or the MVA). The Plan terminates on December 31, 2010. Under the VIP, the Economic Profit is the difference between the Company’s annual return on invested capital and its weighted-average cost of capital multiplied by its average invested capital employed during the year, and MVA is the amount by which the average market value of the Company for the preceding 18 months exceeds the average book value of the Company for the same period. In 2008, if the VIP’s award pool has a cumulative positive balance based on the Economic Profit contributions for the preceding three years, an interim distribution may be made to certain participants in an amount not greater than half of their share of the award pool from Economic Profit contributions and to certain participants up to 100% of their share of the award pool from Economic Profit contributions. In 2011, the balance of the VIP award pool will be distributed to the participants. The interim distribution from the award pool in 2008 will be paid in a form that is equity-based, with vesting of the interim distribution in three equal amounts on November 2008, November 2009 and November 2010.At least fifty percent of any distribution from the balance of the VIP award pool in 2011 must be paid in a form that is equity-based, with vesting on half of this percentage deferred for one year and vesting on the remaining half of this percentage deferred for two years. The Economic Profit contributions to the award pool each quarter are accrued when incurred. The estimated MVA contributions are accrued on a straight-line basis from the date of the VIP approval, which was March 9, 2005, until December 31, 2010. Any subsequent increases or decreases to the MVA contribution are accrued on a straight-line basis until December 31, 2010. During the three and nine months ended September 30, 2007, the Company accrued $0.2 million ($2.8 million – 2006) and $4.1 million ($9.6 million – 2006), respectively, of VIP contributions, which are included in general and administrative expenses. e) Other The Company has entered into indemnification agreements with certain of its officers and directors. In addition, the Company enters into other indemnification agreements in the ordinary course of business. The maximum potential amount of future payments required under these indemnification agreements is unlimited. However, the Company maintains what it believes is appropriate liability insurance that reduces its exposure for certain indemnification agreements and may enable the Company to recover future amounts paid up to the maximum amount of the insurance coverage, less any deductible amounts pursuant to the terms of the respective policies, the amounts of which are not considered material. 12. Vessel Sales a)During April 2007, the Company sold two Aframax tankers from its spot tanker segment and chartered them back under bareboat charters for a period of five years.The Company realized a gain of $26.6 million, which has been deferred and will be amortized over the term of the bareboat charters. b) During May 2007, the Company sold a 1987-built shuttle tanker and certain equipment, resulting in a gain of $11.6 million. Page17of 41 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) c)During July 2007, the Company sold two Aframax tankers.One of the vessels operates in the Company’s spot tanker segment and the second operates in the Company’s fixed-rate tanker segment.The vessels have been chartered back through bareboat charters for a period of four years.The Company realized a gain of $33.1 million, which is deferred and being amortized over the term of the bareboat charters. 13. Other – net Three Months Ended Nine Months Ended September 30, 2007 $ September 30, 2006 $ September 30, 2007 $ September 30, 2006 $ Equity (loss) income from joint ventures (1,654 ) 1,965 (5,341 ) 2,259 Loss on bond redemption (842 ) - (842 ) (375 ) Income tax (expense) recovery (9,995 ) 4,985 (6,200 ) (5,839 ) Loss on expiry of options to construct LNG carriers - - - (6,102 ) Gain on sale of marketable securities 1,684 - 8,337 - Volatile organic compound emission plant lease income 2,792 2,767 8,280 8,424 Gain on sale of subsidiary 6,997 - 6,997 - Miscellaneous 1,747 (1,583 ) 2,833 (1,309 ) Other – net 729 8,134 14,064 (2,942 ) 14. Comprehensive Income Three Months Ended Nine Months Ended September 30, 2007 $ September 30, 2006 $ September 30, 2007 $ September 30, 2006 $ Net income 16,989 79,847 171,775 201,944 Other comprehensive income: Unrealized gain on marketable securities 256 2,680 19,278 7,277 Unrealized (loss) gain on derivative instruments (80,422 ) (80,480 ) 36,089 24,678 Reclassification adjustment for gain on sale of marketable securities included in net income (1,684 ) - (16,646 ) - Reclassification adjustment for gain on derivativeinstruments included in net income (6,360 ) (711 ) (17,195 ) (2,145 ) Comprehensive (loss) income (71,221 ) 1,336 193,301 231,754 As at September 30, 2007 and December 31, 2006, the Company’s accumulated other comprehensive income (loss) consisted of the following components: September 30, 2007 $ December 31, 2006 $ Unrealized gain (loss) on derivative instruments 1,407 (17,487 ) Unrealized gain on marketable securities 8,232 5,600 9,639 (11,887 ) 15. Derivative Instruments and Hedging Activities a) Hedges With the exception of certain freight forward agreements discussed in Note 15(b) below, the Company uses derivatives only for hedging purposes. The following summarizes the Company's risk strategies with respect to market risk from foreign currency fluctuations, changes in interest rates, spot market rates for vessels and bunker fuel prices. The Company hedges portions of its forecasted expenditures denominated in foreign currencies with foreign exchange forward contracts. As at September 30, 2007, the Company was committed to foreign exchange contracts for the forward purchase of approximately Norwegian Kroner 2,126.2 million, Canadian Dollars 58.5 million, Euros 23.6 million, Australian Dollars 5.7 million, British Pounds 32.7 million and Singapore Dollars 2.9 million for U.S. Dollars at an average rate of Norwegian Kroner 6.29 per U.S. Dollar, Canadian Dollar 1.06 per U.S. Dollar, Euro 0.74 per U.S. Dollar, Australian Dollar 1.31 per U.S. Dollar, British Pound 0.52 per U.S. Dollar and Singapore Dollar 1.51 per U.S. Dollar, respectively. The foreign exchange forward contracts mature as follows: $210.5 million in 2007; $236.2 million in 2008; $40.7 million in 2009; and $6.9 million in 2010. In addition, certain of the Company’s forward contracts obligate the Company to enter into forward purchase contracts for approximately Norwegian Kroner 90.0 million at a rate of 6.34 Norwegian Kroner per U.S. Dollar at the discretion of the counterparty during 2008. Page 18of 41 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) As at September 30, 2007, the Company was committed to the following interest rate swap agreements related to its LIBOR-based debt, restricted cash deposits and EURIBOR-based debt, whereby certain of the Company’s floating-rate debt and restricted cash deposits were swapped with fixed-rate obligations or fixed-rate deposits: Interest Rate Index Principal Amount $ Fair Value / Carrying Amount of Asset / (Liability) $ Weighted-Average Remaining Term (years) Fixed Interest Rate (%) (1) LIBOR-Based Debt: U.S. Dollar-denominated interest rate swaps (2) LIBOR 516,979 22,599 29.3 4.9 U.S. Dollar-denominated interest rate swaps LIBOR 2,573,585 (7,633 ) 8.3 5.1 U.S. Dollar-denominated interest rate swaps (3) LIBOR 1,599,536 (5,559 ) 11.7 5.2 LIBOR-Based Restricted Cash Deposits: U.S. Dollar-denominated interest rate swaps (2) LIBOR 482,919 (30,491 ) 29.3 4.8 EURIBOR-Based Debt: Euro-denominated interest rate swaps (4) (5) EURIBOR 436,819 31,698 16.7 3.8 (1) Excludes the margin the Company pays on its variable-rate debt, which as of September 30, 2007 ranged from 0.3% to 1.0%. (2) Principal amount reduces quarterly. (3) Commencement dates of swaps are 2007 ($615.0 million), 2008 ($151.0 million), 2009 ($333.5 million), 2010 ($300.0 million) and 2011 ($200.0 million). (4) Principal amount reduces monthly to 70.1 million Euros ($100.0 million) by the maturity dates of the swap agreements. (5) Principal amount is the U.S. Dollar equivalent of 306.2 million Euros. During May 2006, the Company sold two swaptions for $2.4 million which are being amortized into earnings over the term of the swaptions. These options, if exercised by the holders, will obligate the Company to enter into interest rate swap agreements whereby certain of the Company’s floating-rate debt will be swapped with fixed-rate obligations, under the following terms: Interest Rate Index Principal Amount (1) $ Start Date Remaining Term (years) Fixed Interest Rate (%) LIBOR 150,000 August 31, 2009 12.0 4.3 LIBOR 119,792 November 15, 2007 11.5 4.0 (1) Principal amount reduces $5.0 million semi-annually ($150.0 million) and $2.6 million quarterly ($119.8 million). The Company hedges certain of its revenues through the use of forward freight agreements (FFAs) and synthetic time-charters (STC). FFAs involve contracts to move a theoretical volume of freight at fixed-rates, thus hedging a portion of the Company’s exposure to the spot market rates. STCs are a means of achieving the equivalent of a time- charter for a vessel that trades in the spot market by taking the short position in a long-term FFA.As at September 30, 2007, the Company had seven STCs which were equivalent to 3.75 Suezmax vessels.As at September 30, 2007, the FFAs, which include STCs, had an aggregate notional value of $105.9 million, which is an aggregate of both long and short positions, and a net fair value of $1.4 million. The FFAs, which include STCs, expire between October 2007 and September 2009. The Company hedges a portion of its bunker fuel expenditures with bunker fuel swap contracts. As at September 30, 2007, the Company was committed to contracts totalling 14,579 metric tonnes with a weighted-average price of $302.1 per tonne and a fair value of $1.0 million. The fuel swap contracts expire between October and December 2007. The Company is exposed to credit loss in the event of non-performance by the counter-parties to the foreign exchange forward contracts, interest rate swap agreements, FFAs and bunker fuel swap contracts; however, the Company does not anticipate non-performance by any of the counter-parties. Page19of 41 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) Changes in the fair value of derivatives in economic hedges are recognized in earnings.To the extent the cash flow hedges are effective, changes in the fair value of the Company’s derivatives in cash flow hedges are recognized in other comprehensive income. The ineffective portion of these derivative instruments is presented as interest expense and other (loss) income, respectively.During the nine months ended September 30, 2007, the Company recognized a net loss of $0.1 million ($1.3 million loss – 2006), relating to the ineffective portion of its interest rate swap agreements and foreign currency forward contracts. The ineffective portion during the three months ended September 30, 2007 was a net loss of $1.3 million ($1.6 million loss – 2006). b)Other Derivatives Commencing the second quarter of 2007, the Company has used FFAs in non-hedge related transactions to increase or decrease its exposure to spot market rates, within strictly defined limits. Historically, the Company has used a number of different tools, including the sale/purchase of vessels and the in-charter/out-charter of vessels, to increase or decrease this exposure. The Company believes that it can capture some of the value from the volatility of the spot tanker market and from market imbalances by utilizing FFAs. As at September 30, 2007, the Company was committed to non-hedge related FFAs totalling 7.8 million metric tonnes with a notional principal amount of $69.2 million and a fair value of ($2.5) million. The FFAs expire between July 2007 and December 2008. 16. Earnings Per Share Three Months Ended Nine Months Ended September 30, 2007 $ September 30, 2006 $ September 30, 2007 $ September 30, 2006 $ Net income available for common stockholders $ 16,989 $ 79,847 $ 171,775 $ 201,944 Weighted-average number of common shares 73,592,554 73,251,038 73,523,677 73,223,613 Dilutive effect of employee stock options andrestricted stock awards 1,325,060 1,693,000 1,402,143 1,615,771 Dilutive effect of Equity Units - - - 479,469 Common stock and common stock equivalents 74,917,614 74,944,038 74,925,820 75,318,853 Earnings per common share: - Basic $ 0.23 $ 1.09 $ 2.34 $ 2.76 - Diluted 0.23 1.07 2.29 2.68 For the three and nine months ended September 30, 2007, the anti-dilutive effect of 0.8 million shares and 1.0 million shares, respectively, attributable to outstanding stock options was excluded from the calculations of diluted earnings per share. For the three and nine months ended September 30, 2006, the anti-dilutive effect of 0.6 million and 1.3 million shares, respectively, attributable to outstanding stock options were excluded from the calculations of diluted earnings per share. 17. Change in Accounting Policy In July 2006, the Financial Accounting Standards Board (or FASB) issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, an Interpretation of FASB Statement No. 109 (or FIN 48). This interpretation clarifies the accounting for uncertainty in income taxes recognized in financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes. FIN 48 requires companies to determine whether it is more-likely-than-not that a tax position taken or expected to be taken in a tax return will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position. If a tax position meets the more-likely-than-not recognition threshold, it is measured to determine the amount of benefit to recognize in the financial statements based on guidance in the interpretation. The Company adopted FIN 48 as of January 1, 2007. As a result of this implementation, the Company recognized a $1.2 million increase to its current tax liabilities and a $1.2 million decrease to retained earnings. As of January 1, 2007 and September 30, 2007, the Company did not have any material accrued interest and penalties relating to income taxes. As of January 1, 2007 and September 30, 2007, the Company had unrecognized tax benefits of 3.4 million Euro ($4.9 million) relating to a re-investment tax credit in one of its 2005 annual tax filings. This filing is currently under review by the relevant tax authorities and thus the Company expects the uncertainty surrounding this tax credit to be resolved within the next twelve months. If the tax credit is approved, the Company will receive a refund for the amount of the credit which will be reflected as a tax recovery in the period of approval. Page 20of 41 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) The Company recognizes interest and penalties related to uncertain tax positions in income tax expense.The tax years 2003 through 2006 remain open to examination by the major taxing jurisdictions to which the Company is subject. 18. Other information The Company has a 33% interest in a consortium, which has signed a letter of intent to charter four newbuilding 160,400 cubic meter LNG carriers for a period of 20 years to the Angola LNG Project, which is being developed by subsidiaries of Chevron, Sonangol, BP, and Total.Final award of the charter contract was subject to certain conditions, which were met in December 2007.The vessels will be chartered at fixed rates, with inflation adjustments, commencing in 2011.Mitsui & Co., Ltd. and NYK Bulkship (Europe) have 34% and 33% interests in the consortium, respectively.The Company is contractually obligated to offer its interests in these vessels and related charter contracts to its 63.7% owned subsidiary, Teekay LNG, prior to the vessels’ delivery. 19. Subsequent Events a) In October 2007, Teekay Corporation sold an FSO unit, the Dampier Spirit, and the related 7-year, fixed-rate time-charter to Teekay Offshore for a total cost of approximately $30.3 million. b) During December 2007, the Company’s subsidiary Teekay Tankers Ltd. (or Teekay Tankers), completed its initial public offering of 11.5 million shares of its Class A Common Stock at a price of $19.50 per share for net proceeds of approximately $208.0 million.This included 1.5 million shares of its Class A Common Stock sold to the underwriters in connection with the exercise of their over-allotment option.The 11.5 million shares of Class A Common Stock represent a 46% ownership interest in Teekay Tankers.The Company owns the remaining capital stock of Teekay Tankers.Teekay Tankers owns nine Aframax-class crude oil tankers, which it acquired from Teekay upon the closing of the initial public offering, and is expected to grow through the acquisition of crude oil and product tanker assets from third parties and from Teekay. c) During December 2007 the Company acquired two 1993-built LNG vessels from a joint venture between Marathon Oil Corporation and ConocoPhillips for a total cost of $230.0 million.The specialized ice-strengthened vessels were purpose-built to carry liquefied natural gas from Alaska’s Kenai LNG plant to Japan.The vessels have been time-chartered back to the joint venture until April 2009 with charterer's option to extend up to an additional seven years. Page21of 41 TEEKAY CORPORATION AND SUBSIDIARIES September 30, 2007 PART I – FINANCIAL INFORMATION ITEM 2 -MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW Teekay is a leading provider of international crude oil and petroleum product transportation services.Over the past five years, we have undergone a major transformation from being primarily an owner of ships in the cyclical spot tanker business to being a growth-oriented asset manager in the “Marine Midstream” sector. This transformation has included the expansion into the liquefied natural gas (or LNG) shipping sector through our publicly-listed subsidiary, Teekay LNG Partners L.P. (or Teekay LNG), and further growth of our operations in the offshore production, storage and transportation sector through our publicly-listed subsidiary, Teekay Offshore Partners L.P. (or Teekay Offshore). With a fleet of over 185 vessels, offices in 17 countries and 6,300 seagoing and shore-based employees, Teekay provides comprehensive marine services to the world’s leading oil and gas companies, helping them seamlessly link their upstream energy production to their downstream processing operations. Our goal is to create the industry’s leading asset management company, focused on the Marine Midstream space. SIGNIFICANT DEVELOPMENTS IN 2007 Acquisition of 50% of OMI Corporation On June 8, 2007, we and A/S Dampskibsselskabet TORM (or TORM) acquired, through our jointly owned subsidiary Omaha, Inc., all of the outstanding shares of OMI Corporation (or OMI). Our 50% share of the acquisition price was approximately $1.1 billion, including approximately $0.2 billion of assumed indebtedness. We funded our portion of the acquisition with a combination of cash and borrowings under existing revolving credit facilities and a new $700 million credit facility. OMI was an international owner and operator of tankers, with a fleet aggregating approximately 3.5 million deadweight tonnes and comprised of 13 Suezmax tankers (seven of which it owned and six of which were chartered-in) and 32 product carriers, 28 of which it owned and four of which were chartered-in. In addition, OMI has two product carriers under construction, which are scheduled for delivery in 2009. We and TORM divided most of OMI’s assets equally between the two companies as of the beginning of August 2007. We acquired seven Suezmax tankers, three Medium-Range product tankers and three Handysize product tankers. We also assumed OMI's in-charters of a further six Suezmax tankers and OMI’s third party asset management business represented by the Gemini pool. We and TORM will continue to hold two Medium-Range product tankers jointly in OMI, as well as two Handysize product tanker newbuildings scheduled to deliver in 2009. The parties intend to divide these remaining assets equally in due course. Angola LNG Project We have a 33% interest in a consortium that has recently signed a letter of intent to charter four newbuilding 160,400 cubic meter LNG carriers for a period of 20 years to the Angola LNG Project, which is being developed by subsidiaries of Chevron, Sonangol, BP, and Total. Final award of the charter contract was subject to certain conditions, which were met in December 2007.The vessels will be chartered at fixed rates, with inflation adjustments, commencing in 2011. The remaining members of the consortium are Mitsui & Co., Ltd. and NYK Bulkship (Europe) Ltd., which hold 34% and 33% interests in the consortium, respectively. In accordance with existing agreements, we are contractually required to offer to Teekay LNG our 33% interest in these vessels and related charter contracts no later than 180 days before the scheduled delivery dates of the vessels. Acquisition of LNG vessels During December 2007 we acquired two 1993-built LNG vessels from a joint venture between Marathon Oil Corporation and ConocoPhillips for a total cost of $230.0 million.The specialized ice-strengthened vessels were purpose-built to carry liquefied natural gas (or LNG) from Alaska’s Kenai LNG plant to Japan and have a self-supporting prismatic shape IMO Type B (“SPB”) cargo containment system.The vessels have been time-chartered back to the joint venture until April 2009 with charterer's option to extend up to an additional seven years.We believe that these specialized vessels will provide us with the prospect of a new service offering following the completion of the Kenai project such as delivering partial cargoes at multiple ports or as a potential project vessel such as floating offshore re-gasification or production facility. Public Offering by Teekay Tankers During December 2007, our subsidiary Teekay Tankers Ltd. (or Teekay Tankers), completed its initial public offering of 11.5 million shares of its Class A Common Stock at a price of $19.50 per share for net proceeds of approximately $208.0 million.This included 1.5 million shares of its Class A Common Stock sold to the underwriters in connection with the exercise of their over-allotment option.The 11.5 million shares of Class A Common Stock represent a 46% ownership interest in Teekay Tankers.We own the remaining capital stock of Teekay Tankers.Teekay Tankers owns nine Aframax-class crude oil tankers, which it acquired from Teekay upon the closing of the initial public offering, and is expected to grow through the acquisition of crude oil and product tanker assets from third parties and from us. Page22of 41 RESULTS OF OPERATIONS We use a variety of financial and operational terms and concepts when analyzing our results of operations, which can be found in Item 5. Operating and Financial Review and Prospects in our Annual Report on Form 20-F for the year ended December 31, 2006. In accordance with United States generally accepted accounting principles (or GAAP), we report gross revenues in our income statements and include voyage expenses among our operating expenses. However, shipowners base economic decisions regarding the deployment of their vessels upon anticipated time charter equivalent (or TCE) rates, and industry analysts typically measure bulk shipping freight rates in terms of TCE rates. This is because under time charter contracts and floating production, storage and offloading (or FPSO) service contracts the customer usually pays the voyage expenses, while under voyage charters and contracts of affreightment the shipowner usually pays the voyage expenses, which typically are added to the hire rate at an approximate cost. Accordingly, the discussion of revenue below focuses on net revenues (i.e. revenues less voyage expenses) and TCE rates of our four reportable segments where applicable. TCE rates represent net revenues divided by revenue days. We manage our business and analyze and report our results of operations on the basis of four segments: the offshore segment, the fixed-rate segment, the liquefied gas segment and the spot tanker segment.Please read Item 1 – Financial Statements: Note 2 – Segment Reporting. Offshore Segment Our offshore segment includes our shuttle tankers, FPSO units, and floating storage and offtake (or FSO) units. The offshore segment has four Aframax shuttle tankers under construction and one FPSO under conversion. Please read Item 1 – Financial Statements: Note 11 – Commitments and Contingencies. We use these vessels to provide transportation, production, processing and storage services to oil companies operating offshore oil field installations. These services are typically provided under long-term fixed-rate time-charter contracts, contracts of affreightment or FPSO service contracts. Historically, the utilization of shuttle tankers and FPSO units in the North Sea is higher in the winter months, as favorable weather conditions in the summer months provide opportunities for repairs and maintenance to our vessels and the offshore oil platforms, which generally reduces oil production. The following table presents our offshore segment’s operating results for the three and nine months ended September 30, 2007 and 2006, and compares its net revenues (which is a non-GAAP financial measure) for the three and nine months ended September 30, 2007 and 2006 to revenues, the most directly comparable GAAP financial measure, for the same periods. The following table also provides a summary of the changes in calendar-ship-days by owned and chartered-in vessels for our offshore segment: Three Months Ended September 30, Nine Months Ended September 30, (in thousands of U.S. dollars, except calendar ship days and percentages) 2007 2006 % Change 2007 2006 % Change Revenues 249,255 144,152 72.9 734,363 427,867 71.6 Voyage expenses 29,642 26,126 13.5 84,432 67,942 24.3 Net revenues 219,613 118,026 86.1 649,931 359,925 80.6 Vessel operating expenses 76,625 22,405 242.0 213,766 67,847 215.1 Time-charter hire expense 40,615 41,426 (2.0 ) 121,481 127,492 (4.7 ) Depreciation and amortization 45,359 20,297 123.5 126,708 62,337 103.3 General and administrative (1) 25,956 11,304 129.6 76,089 33,051 130.2 Gain on sale of vessels (8,072 ) (6,509 ) 24.0 (19,685 ) (4,664 ) 322.1 Income from vessel operations 39,130 29,103 34.5 131,572 73,862 78.1 Calendar Ship Days Owned vessels 3,289 2,220 48.2 9,529 6,745 41.3 Chartered-in vessels 1,168 1,205 (3.0 ) 3,475 3,753 (7.4 ) Total 4,457 3,425 30.1 13,004 10,498 23.9 (1) Includes direct general and administrative expenses and indirect general and administrative expenses (allocated to the offshore segment based on estimated use of corporate resources). The increase in the average fleet size of our offshore segment was primarily the result of: · the acquisition during the third quarter of 2006 of Teekay Petrojarl ASA (or Petrojarl), which operates four FPSO units and one shuttle tanker (please read item 1 – Financial Statements: Note 3 – Acquisition of Petrojarl ASA); · the consolidation of five 50%-owned joint ventures, each of which owns one shuttle tanker, effective December 1, 2006 upon amendments of the applicable operating agreements, which granted us control of these joint ventures (the Consolidation of Joint Ventures); · the transfer of the Navion Saga from the fixed-rate segment to the offshore segment in connection with the completion of its conversion to an FSO unit in May 2007; and · the delivery of two new shuttle tankers, the Navion Bergen and the Navion Gothenburg, in April and July 2007, respectively (collectively, the Shuttle Tanker Deliveries); Page23of 41 partially offset by · a decline in the number of chartered-in shuttle tankers; and · the sale of one 1981-built shuttle tanker in July 2006 and one 1987-built shuttle tanker in May 2007 (collectively, the Shuttle Tanker Dispositions). Net Revenues. Net revenues increased for the three and nine months ended September 30, 2007 compared to the same periods in 2006, primarily due to: · net increases of $82.0 million and $243.8 million, respectively, for the three and nine months ended September 30, 2007, relating to the Petrojarl acquisition after giving effect to amortization of contract values of $18.1 million and $48.6 million, respectively, as described below; · increases of $10.7million and $34.6 million, respectively, for the three and nine months ended September 30, 2007, due to the Consolidation of Joint Ventures; · increases of $10.8million and $15.7 million, respectively, for the three and nine months ended September 30, 2007, relating to the transfer of the Navion Saga to the offshore segment; · increases of $4.7million and $6.7 million, respectively, for the three and nine months ended September 30, 2007, due to the Shuttle Tanker Deliveries; · increases of $0.4 million and $6.6 million, respectively, for the three and nine months ended September 30, 2007, due to the redeployment of excess capacity of one shuttle tanker servicing contracts of affreightment to a bareboat charter; and · increases of $1.1 million and $3.9 million, respectively, for the three and nine months ended September 30, 2007, due to the renewal of certain vessels on time charter contracts at higher daily rates during 2006 and a higher number of revenue days for these vessels; partially offset by · decreases of $9.3 million and $7.2 million, respectively, for the three and nine months ended September 30, 2007, in revenues due to (a) fewer revenue days for shuttle tankers servicing contracts of affreightment during the three and nine months ended September 30, 2007 due to a decline in oil production from mature oil fields in the North Sea, partially offset by (b) the redeployment of idle shuttle tankers servicing contracts of affreightment in the conventional spot market at a higher average charter rate than the same periods last year due to a strongspot tankermarket in 2007; · a decrease of $3.4 million for the nine months ended September 30, 2007, due to the drydocking of the FSO unit, the Dampier Spirit, during the first half of 2007; · decreases of $1.4 million and $3.7 million, respectively, for the three and nine months ended September 30, 2007, relating to the Shuttle Tanker Dispositions; and · a decrease of $2.9 million for the nine months ended September 30, 2007, from a decline in the number of chartered-in shuttle tankers. As part of our acquisition of Petrojarl, we assumed certain FPSO service contracts which have terms that are less favourable than then-prevailing market terms. This contract value liability, which was recognized on the date of acquisition, is being amortized to revenue over the remaining firm period of the current FPSO contracts, on a weighted basis, based on the projected revenue to be earned under the contracts. The amount of amortization relating to these contracts included in revenue for the three and nine months ended September 30, 2007 was $18.1 million and $48.6 million, respectively. Please read Item 1 – Financial Statements: Note 6 – Goodwill, Intangible Assets and In-Process Revenue Contracts. Vessel Operating Expenses. Vessel operating expenses increased during the three and nine months ended September 30, 2007, compared to the same periods in 2006, primarily due to: · increases of $45.3 million and $124.9 million, respectively, for the three and nine months ended September 30, 2007, from the Petrojarl acquisition; · increases of $5.0 million and $13.1 million, respectively, for the three and nine months ended September 30, 2007, from the Consolidation of Joint Ventures; · increases of $1.9 million and $3.7 million, respectively, for the three and nine months ended September 30, 2007, relating to the transfer of the Navion Saga to the offshore segment; and Page24of 41 · increases of $2.1 million and $4.4million, respectively, for the three and nine months ended September 30, 2007, from an increase in salaries for crew and officers primarily due to general wage escalations and a change in the crew rotation system and increases in repairs and maintenance; partially offset by · decreases of $0.5 million and $2.2 million, respectively, for the three and nine months ended September 30, 2007, relating to the Shuttle Tanker Dispositions. Time-Charter Hire Expense. Time-charter hire expense decreased for the three and nine months ended September 30, 2007, compared to the same periods in 2006, primarily due to a net decrease in the number of vessels chartered-in. Depreciation and Amortization. Depreciation and amortization expense increased for the three and nine months ended September 30, 2007, compared to the same periods in 2006, primarily due to: · increases of $17.8 million and $50.1 million, respectively, for the three and nine months ended September 30, 2007, from the Petrojarl acquisition; · increases of $3.7 million and $11.1 million, respectively, for the three and nine months ended September 30, 2007, from the Consolidation of Joint Ventures; · increases of $2.1 million and $4.2 million, respectively, for the three and nine months ended September 30, 2007, relating to the transfer of the Navion Saga to the offshore segment; and · increases of $1.7million and $2.2 million, respectively, for the three and nine months ended September 30, 2007, due to the Shuttle Tanker Deliveries; partially offset by · decreases of $0.9 million and $4.0 million, respectively, for the three and nine months ended September 30, 2007, relating to the Shuttle Tanker Dispositions. Fixed-Rate Tanker Segment Our fixed-rate tanker segment includes conventional crude oil and product tankers on long-term, fixed-rate time charters. The fixed-rate tanker segment also has two Aframax conventional crude oil tankers under construction, which are scheduled to be delivered in January and April 2008, respectively. Upon their deliveries, the vessels will commence 10-year time charters to a 50%-owned joint venture that provides lightering services primarily in the Gulf of Mexico. The following table presents our fixed-rate tanker segment’s operating results for the three and nine months ended September 30, 2007 and 2006, and compares its net revenues (which is a non-GAAP financial measure) for the three and nine months ended September 30, 2007 and 2006 to revenues, the most directly comparable GAAP financial measure, for the same periods. The following table also provides a summary of the changes in calendar-ship-days by owned and chartered-in vessels for our fixed-rate tanker segment: Three Months Ended September 30, Nine Months Ended September 30, (in thousands of U.S. dollars, except calendar ship days and percentages) 2007 2006 % Change 2007 2006 % Change Revenues 51,168 46,514 10.0 141,544 134,804 5.0 Voyage expenses 711 452 57.3 1,863 1,385 34.5 Net revenues 50,457 46,062 9.5 139,681 133,419 4.7 Vessel operating expenses 13,285 10,945 21.4 36,797 32,300 13.9 Time-charter hire expense 7,773 4,243 83.2 15,591 12,560 24.1 Depreciation and amortization 9,236 8,294 11.4 25,964 24,605 5.5 General and administrative (1) 4,889 3,897 25.5 13,887 12,030 15.4 Income from vessel operations 15,274 18,683 (18.2 ) 47,442 51,924 (8.6 ) Calendar Ship Days Owned vessels 1,373 1,380 (0.5 ) 4,088 4,095 (0.2 ) Chartered-in vessels 405 184 120.1 765 544 40.6 Total 1,778 1,564 13.7 4,853 4,639 4.6 (1) Includes direct general and administrative expenses and indirect general and administrative expenses (allocated to the fixed-rate tanker segment based on estimated use of corporate resources). The average fleet size of our fixed-rate tanker segment (including vessels chartered-in) increased for the three and nine months ended September 30, 2007, compared to the same periods last year, primarily due to: · the acquisition of two Suezmax tankers from OMI Corporation on August 1, 2007 (collectively, the OMI Acquisition); and Page25of 41 · a transfer of an in-chartered Aframax tanker from the spot tanker segment in July 2007 upon commencement of a three-year time-charter (the Aframax Transfer). In addition, during July 2007 we sold and leased back an older Aframax tanker.This had the effect of decreasing the number of calendar days for our owned vessels and increasing the number of calendar ship days for our chartered-in vessels. Net Revenues.Net revenues increased for the three and nine months ended September 30, 2007, compared to the same periods last year, primarily due to: · an increase of $3.7 million for the three and nine months ended September 30, 2007, from the OMI Acquisition; · increases of $2.9 million for the three and nine months ended September 30, 2007, from the Aframax Transfer; · increases of $0.3 million and $1.2 million, respectively, for the three and nine months ended September 30, 2007, due to adjustments to the daily charter rate based on inflation and increases from rising interest rates in accordance with the time-charter contracts for five Suezmax tankers. (However, under the terms of our capital leases for our tankers subject to these charter rate fluctuations, we had a corresponding increase in our lease payments, which is reflected as an increase to interest expense. Therefore, these and future interest rate adjustments do not and will not affect our cash flow or net income); and · a relative increase of $0.3 million for the nine months ended September 30, 2007 because one of our Suezmax tankers was off-hire for 15.8 days for a scheduled drydocking during the corresponding period in 2006; partially offset by · decreases of $2.9 million and $3.2 million, respectively, for the three and nine months ended September 30, 2007, from a decrease in revenues earned by the Teide Spirit and the Toledo Spirit (the time-charters for both these vessels provide for additional revenues to us beyond the fixed hire rate when spot market rates exceed threshold amounts; the time-charter for the Toledo Spirit also provides for a reduction in revenues to us when spot market rates are below threshold amounts). Vessel Operating Expenses. Vessel operating expenses increased for the three and nine months ended September 30, 2007, compared to the same periods last year, primarily due to: · increases of $1.4 million and $3.0 million, respectively, for the three and nine months ended September 30, 2007, relating to higher crew manning, service and insurance costs; · increases of $0.3 and $1.1 million, respectively, for the three and nine months ended September 30, 2007, due to the effect on our Euro-denominated vessel operating expenses from the strengthening of the Euro against the U.S. Dollar during such period compared to the same period last year. A majority of our vessel operating expenses on five of our Suezmax tankers are denominated in Euros, which is primarily a function of the nationality of our crew (our Euro-denominated revenues currently generally approximate our Euro-denominated expenses and Euro-denominated loan and interest payments); and · an increase of $0.4 million for the three and nine months ended September 30, 2007, from the OMI Acquisition. Time-Charter Hire Expense. Time-charter hire expense increased for the three and nine months ended September 30, 2007, compared to the same periods in 2006, primarily due to: · an increase of $1.6 million for the three and nine months ended September 30, 2007, from the OMI Acquisition; · an increase of $1.6 million for the three and nine months ended September 30, 2007, from the Aframax Transfer; and · an increase of $0.6 million for the three and nine months ended September 30, 2007, due to the sale and leaseback of an Aframax tanker. Depreciation and Amortization. Depreciation and amortization expense increased for the three and nine months ended September 30, 2007, compared to the same periods last year, primarily due to the OMI Acquisition. Liquefied Gas Segment Our liquefied gas segment consists of liquefied natural gas (or LNG) and liquefied petroleum gas (or LPG) carriers subject to long-term, fixed-rate time-charter contracts. We also have six LNG carriers currently under construction which are scheduled for delivery between 2008 and 2009. Please read Item 1 – Financial Statements: Note 11a – Commitments and Contingencies –
